43 N.Y.2d 784 (1977)
Bernard B. Landers, Appellant,
v.
State of New York, Respondent. (Claim No. 58343.)
Court of Appeals of the State of New York.
Argued November 17, 1977.
Decided December 15, 1977.
Peter N. Wells for appellant.
Louis J. Lefkowitz, Attorney-General (George M. Thorpe and Ruth Kessler Toch of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*785MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
While claimant has submitted evidentiary proof in opposition to the State's motion for summary judgment showing facts sufficient to require a trial as to his legal capacity to enter into the memoranda of agreement dated May 22, 1973 and June 12, 1973, it is not disputed on the record that he thereafter was paid a total of $84,330 in full satisfaction of the terms of the later memorandum. We agree with the Appellate Division that proof of acceptance of such payments, together with other undisputed evidence of claimant's co-operation *786 with the Department of Law, sustains the State's defense of accord and satisfaction.
Order affirmed.